Citation Nr: 1711129	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle/leg disability, claimed as residuals of a right ankle/leg fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case was previously before the Board in March 2012, January 2015, November 2015, and July 2016 when it was remanded for additional development and consideration.  

This appeal is processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right ankle disability claimed as residuals of a right ankle/leg fracture.

2.  The Veteran's right leg sciatica is attributed to non-service-connected disability of the spine, and is otherwise unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle/leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A as to VA's duties to notify and assist a claimant have been met.  Regarding VA's duty to notify, by correspondence dated in September 2005, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for an ankle disability, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain.  The Veteran had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Notably, the RO was unable to locate the Veteran's original VA claim folder, so the file had to be "rebuilt."  Indeed in its November 2015 remand, the Board observed that since the January 2015 remand, the Veteran's file was scanned into the VBMS file; however, the VBMS file was incomplete.  Particularly, it was noted that documents pertinent to the appeal were not found in the VBMS file, to include the Veteran's original claim for service connection, and the service treatment records (STRs), which had been previously referenced in prior decisions by the RO and the Board.  The Board ordered that all necessary steps be taken to locate the Veteran's original paper claims file and ensure that all volumes and documents have been associated with the electronic claims file.

Pursuant to the November 2015 remand, the RO contacted the National Personnel Records Center (NPRC) in January 2016, and the response received indicated all requested service records were shipped to the vendor for upload into the VBMS.  The Board remanded the matter again in July 2016, as it did not appear as if all the STRs had been associated with the VBMS file.  Further, the Board noted that there were pertinent private treatment records outstanding.  In August 2016, NPRC again responded that all available requested records were shipped on January 26, 2016, to the contracted scan vendor for upload into VBMS.  The Veteran has been apprised of the unavailability of these records, including in August 2013 and August 2016 letters advising that records were missing and requesting assistance.  The Veteran did not respond to either letter, or provide any additional information.  In short, all efforts to obtain the needed information had been exhausted, and further attempts would have been futile.

The RO in an August 2016 letter advised that the Veteran had indicated private treatment records relevant to the claimed right ankle/leg disability, and requested that the Veteran complete and return a medical release so that the RO could obtain these records.  The Veteran did not return these forms, or transmit any additional private treatment records, to the RO.  VA's duty to assist requires VA to make reasonable efforts to obtain relevant evidence to substantiate a claimant's benefits claim; however, this duty is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination was provided in April 2015 and an addendum medical opinion was obtained in February 2016 in order to ascertain the nature and severity of the  claimed disability on appeal.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that collectively, the VA examination and opinion is sufficient.  A thorough review of the Veteran's available file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's statements were also considered and discussed.  Therefore, the Board finds that the April 2015 and February 2016 examination and opinion is adequate.  Id. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background 

In cases where a Veteran's STRs are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As noted earlier, the Veteran's complete STRs are not available. 

It is emphasized that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing service treatment records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs alone is indeed unfortunate, but it does not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation (i.e., nexus) between his claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367). 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and its analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran in various statements, to include a recent January 2016 statement, maintains that he injured his right ankle while in the military.  He states that he fractured his right leg and ankle in December 1966 and that X-rays were taken and fractures were seen.  The Veteran indicated that a cast was placed on his right leg and foot.  The Veteran stated that over the years the pain and discomfort in his right foot/ankle has become constant.  Included with the correspondence was a copy of a January 11, 1967, letter he sent to his father.  In that letter the Veteran indicated that he was waiting for his ankle to heal; and that it was a bother to have to drag the cast around.  

In an October 2014 letter, W.S.O., D.C. noted that he has treated the Veteran over the past years for a chronic condition of the right leg/knee/ankle/foot/big toe.  He indicated that the Veteran's complaints consist of pain as well as muscle spasms and neuralgia.  Dr. W.S.O. opined that the in-service incidents were directly responsible for the symptomatology the Veteran was currently experiencing.

In an October 2014 letter, T.S., L.C.M.T. indicated that for the past three years he has treated the Veteran with massage therapy and stretching exercises for his chronic right leg, ankle, foot, and right great toe condition.  He indicated that the condition causes the Veteran pain, myospasms, and instability in the injured areas.

During the April 2015 VA examination, the Veteran reported an abnormal sensation in the lateral right foot to mid-calf lateral side but he could not state when the abnormal sensation started.  Physical examination of the right ankle was unremarkable and the examiner noted that a December 2005 right ankle x-ray shows right ankle bony structures to be intact; with no fracture or dislocation seen; and the ankle joint mortise is well-maintained.  The examiner provided a diagnosis of right lateral collateral ligament sprain (chronic/recurrent).  The examiner noted that the Veteran has no evidence of having had a fracture of the right leg, knee trauma, ankle fracture or trauma to the right foot.  He noted that imaging studies are normal with no evidence of a past fracture.  The examiner opined that the noted right ankle sprain was acute and transitory and resolved by separation examination on January 19, 1967, as noted on the previous rating examination.  He indicated that there is no chronic recurrent condition.  The examiner noted that the Veteran's current abnormal sensation of the lateral calf and lateral right foot can be attributed to a possible S1 nerve root irritation unrelated to his past alleged ankle trauma.

The Board noted, in the November 2015 remand, that in the April 2015 VA examination report, the Veteran was given a diagnosis of "[l]ateral collateral ligament sprain (chronic/recurrent)" which was diagnosed in December 1966.  However, the examiner then opined that the injury in question resolved and there is no present associated symptomatology.  The Board found such conclusion to be unclear as it would seem to contradict the finding of a chronic and recurrent disability.  Accordingly, the Board found, an opinion should be rendered which clarified whether or not the Veteran had a present disability associated with his in-service injury.

In a February 2016 VA addendum opinion, the VA examiner opined that there is no current right ankle condition as it had resolved.  She noted that there are no treatment records documenting a right ankle sprain or residuals in the available records dated 2005 to 2016.  As such, there is no current diagnosis of right ankle sprain or subsequent residuals.  With regards to the Veteran's right sciatica, the examiner noted that the condition was due to lumbar spine degenerative disc/joint disease as noted in the Social Security Disability records as well as VA treatment records dated from 2004 to present.

Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds, however, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that service connection for right ankle disability cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain any recent diagnosis of right ankle disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, regarding the right ankle, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  With regards to the right leg sciatica, while the record reveals sciatica, the Veteran has specifically indicated that his claim is for residuals of a right ankle/leg fracture.  Although the Board concedes the Veteran sustained a right ankle/leg injury in-service, there is no indication that the right leg sciatica is in anyway related to the Veteran's military service, as there are no complaints of or treatment for right leg sciatica in service, and as noted the Veteran makes no claim as to such.  Further, the right leg sciatica has been attributed to non-service-connected lumbar spine disability as per the February 2016 VA examiner.

The Board has considered the Veteran's allegations that he has experienced right ankle/leg pathology and such is due to his military service.  In this regard, while he is competent to report having pain and discomfort in his right ankle/leg, the evidentiary record does not reflect that the pain has been attributed to any specific residual disabilities from a fracture.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Furthermore, the Board finds that any determination as to the presence of the claimed disabilities is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his right ankle/leg pain as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board also acknowledges the statements by the Veteran's private treating providers, W.S.O. and T.S. that the Veteran's symptomatology is related to his military service.  The Board finds, however the statements have limited probative value.  Indeed, it is not in dispute that the Veteran experienced some type of in-service event with regards to his right ankle.  The Board notes however, the issue is whether or not the Veteran has current disability as a residual of that event.  The providers indicated that they were seeing and treating the Veteran for a condition that causes pain.  No definitive diagnosis was provided in either letter, and as previously discussed, the RO asked that the Veteran submit the private treatment records or provide authorization in order for VA to obtain the records.  The Veteran did not respond.  As noted above, service connection cannot be granted on pain alone, without a diagnosed or underlying malady or condition.

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's right ankle/leg claimed as residuals of a right ankle/leg fracture.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  Furthermore, there is no evidence that the Veteran's current right leg sciatica is a residual of an in-service right ankle/leg injury. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ankle/leg disability.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle/leg disability, claimed as residuals of a right ankle/leg fracture is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


